Exhibit 10.26

 

 

SURGI-VISION, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made effective as of
the _____ day of ______, 20__ (the “Grant Date”), by and between SURGI-VISION,
INC., a Delaware corporation (together with its Subsidiaries and Affiliates, the
“Company”), and __________________ (the “Optionee”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Surgi-Vision, Inc. 2007 Stock Incentive Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, $.01 par value per
share, of the Company (the “Shares”); and

 

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.     Grant of Option.

 

(a)     The Company grants as of the date of this Agreement the right and option
(the “Option”) to purchase __________ Shares, in whole or in part (the “Option
Stock”), at an exercise price of $_________ per Share, on the terms and
conditions set forth in this Agreement and subject to all provisions of the
Plan. The Optionee, holder or beneficiary of the Option shall not have any of
the rights of a stockholder with respect to the Option Stock until such person
has become a holder of such Shares by the due exercise of the Option and payment
of the Option Payment (as defined in Section 3 below) in accordance with this
Agreement.

 

(b)     The Option shall be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), and
this Agreement shall be interpreted in a manner consistent therewith. In order
to comply with all applicable federal or state tax laws or regulations, the
Company may take such action as it deems appropriate to insure that, if
necessary, all applicable federal, state or other taxes are withheld or
collected from the Optionee.

 

2.     Exercise of Option. The Optionee may exercise the Option with respect to
the percentage and number of shares set forth below from and after the dates
specified below:

 

 

Cumulative

Percentage Vested

 

Date of Vesting

 

Cumulative

Options Exercisable

________ %

 

_______________, _______

 

__________

________ %

 

_______________, _______

 

__________

________ %

 

_______________, _______

 

__________

 

 
 

--------------------------------------------------------------------------------

 

 

Notwithstanding the above, each outstanding Option shall vest and become
immediately exercisable upon a Change in Control.

 

3.     Manner of Exercise. The Option may be exercised in whole or in part at
any time within the period permitted hereunder for the exercise of the Option,
with respect to whole Shares only, by delivering written notice of intent to
exercise the Option to the Company at its principal office no earlier than
thirty (30) days and no later than ten (10) days prior to the date upon which
the Optionee desires to exercise all or any portion of the Option, stating the
number of Shares to be purchased, the person or persons in whose name the Shares
are to be registered and each such person’s address and social security number.
Such notice shall not be effective unless accompanied by payment in full of the
Option Price for the number of Shares with respect to which the Option is then
being exercised (the “Option Payment”) and cash equal to the required
withholding taxes as set forth by Internal Revenue Service and applicable State
tax guidelines for the employer’s minimum statutory withholding. The Option
Payment shall be made in cash or cash equivalents or, in the discretion of the
Committee, (i) in whole Shares that have been held by the Optionee for at least
six (6) months (or such lesser period as the Committee may permit), valued at
the Fair Market Value of such Shares (as determined by the Committee) on the
date of exercise (or, if applicable, the next succeeding trading date if the
date of exercise is not a trading date), together with any applicable
withholding taxes, such transfer to be upon such terms and conditions as
determined by the Committee, or (ii) by a combination of such cash (or cash
equivalents) and such Shares. In addition, the Committee in its sole discretion
may permit the Option Payment to be made in whole or in part in the form of an
option to acquire Shares or in the form of another Award under the Plan (based,
in each case, on the Fair Market Value of such option or Award on the date the
Option is exercised, as determined by the Committee). The Optionee shall not be
entitled to tender Shares pursuant to successive, substantially simultaneous
exercises of the Option or any other stock option of the Company. The Optionee
shall notify the Company of any disposition of Shares acquired under this
Agreement if such disposition occurs within two years after the date of grant or
one year after the date of exercise of the Option.

 

4.     Termination of Option. The Option will expire ten years from the date of
grant of the Option (the “Term”) with respect to any then unexercised portion
thereof, unless terminated earlier as set forth below:

 

(a)     Termination by Death. If the Optionee’s employment with the Company
terminates by reason of death, or if the Optionee dies within three months after
termination of such employment for any reason other than Cause (as defined
below), this Option may thereafter be exercised, to the extent the Option was
exercisable at the time of such termination, by the legal representative of the
estate or by the legatee of the Optionee under the will of the Optionee, for a
period of one year from the date of death or until the expiration of the Term of
the Option, whichever period is the shorter.

 

(b)     Termination by Reason of Disability. If the Optionee’s employment with
the Company terminates by reason of Disability, this Option may thereafter be
exercised, to the extent the Option was exercisable at the time of such
termination, by the Optionee or personal representative or guardian of the
Optionee, as applicable, for a period of one year from the date of such
termination of employment or until the expiration of the Term of the Option,
whichever period is the shorter.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(c)     Termination for Cause or Voluntary Termination. If the Optionee
voluntarily terminates his employment with the Company or if the Option’s
employment is terminated for Cause, this Option shall terminate immediately and
become void and of no effect.

 

(d)     Other Termination. If the Optionee’s employment with the Company is
involuntarily terminated for any reason other than for Cause, death or
Disability, this Option may be exercised, to the extent the Option was
exercisable at the time of such termination, by the Optionee for a period of
three months from the date of such termination of employment or the expiration
of the Term of the Option, whichever period is the shorter.

 

(e)     Definition of Cause. For purposes of this Agreement, the term “Cause”
shall mean (i) the Optionee’s commission of an act of fraud, embezzlement, theft
or other criminal act constituting a felony, (ii) the Optionee’s willful or
wanton disregard of the rules or policies of the Company which results in a
material loss, damage or injury to the Company, (iii) the repeated failure of
the Optionee to perform duties consistent with his position or to follow or
comply with the reasonable directives of the Board or the Optionee’s superior(s)
after having been given notice thereof, (iv) the Optionee’s material breach of
any provision contained in any written non-competition, confidentiality or
non-disclosure agreement between the Company and the Optionee, or (v) if
applicable, any other event that allows the Company to terminate the employment
of Optionee for “cause” pursuant to a written employment agreement.

 

5.     No Right to Continued Employment. The grant of the Option shall not be
construed as giving the Optionee the right to be retained in the employ of the
Company, and the Company may at any time dismiss the Optionee from employment,
free from any liability or any claim under the Plan.

 

6.     Adjustment to Option Stock. The Committee shall make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan.

 

7.     Amendments to Option. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Optionee or any holder or beneficiary of the Option shall not to
that extent be effective without the consent of the Optionee, holder or
beneficiary affected.

 

8.     Limited Transferability. During the Optionee’s lifetime this Option can
be exercised only by the Optionee, except as otherwise provided in Section 4(b)
above. This Option may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Optionee other than by will or the
laws of descent and distribution. Any attempt to otherwise transfer this Option
shall be void. No transfer of this Option by the Optionee by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.

 

 
-3-

--------------------------------------------------------------------------------

 

 

9.     Reservation of Shares. At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.

 

10.     Plan Governs. The Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.

 

11.     Restrictions on Purchase and Sale of Shares. The Company shall be
obligated to sell or issue Shares pursuant to the exercise of this Option only
in the event that the Shares are at that time effectively registered or
otherwise exempt from registration under the Securities Act of 1933, as amended
(the “1933 Act”). In the event that the Shares are not registered under the 1933
Act, the Optionee hereby agrees that, as a further condition to the exercise of
this Option, the Optionee, if the Company so requests, will execute an agreement
in form satisfactory to the Company in which the Optionee represents that he is
purchasing the shares for investment purposes, and not with a view to resale or
distribution. The Optionee further agrees that if the Shares to be issued upon
the exercise of this Option are not subject to an effective registration
statement filed with the Securities and Exchange Commission pursuant to the
requirements of the 1933 Act, such Shares shall bear an appropriate restrictive
legend.

 

12.     Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

 

13.     Notices. All notices required to be given under this Option shall be
deemed to have been given (i) in the case of personal delivery, on the date of
such delivery, or (ii) in the case of mailing, on the third business day
following the date of such mailing, in either case addressed to the party to be
notified at the address set forth below or to such other address as such party
may provide in writing from time to time.

 

  To the Company:

Surgi-Vision, Inc.

Attn: Vice President, Business Affairs

One Commerce Square

Suite 2550

Memphis, TN 38103

 

 
-4-

--------------------------------------------------------------------------------

 

 

 

To the Optionee:

The address then maintained with respect to the Optionee in the Company’s
records.

 

14.     Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Tennessee
without giving effect to conflicts of laws principles.

 

15.     Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes.

 

16.     Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Optionee’s administrators, executors, heirs, legal
representatives and successors. All obligations imposed upon the Optionee and
all rights granted to the Company under this Agreement shall be binding upon the
Optionee’s administrators, executors, heirs, legal representatives and
successors.

 

17.     Excessive Shares. In the event that the number of Shares subject to this
Option exceeds any maximum established under the Code for Incentive Stock
Options that may be granted to the Optionee, or in the event that this Option
becomes first exercisable in any calendar year to obtain Shares having a Fair
Market Value (determined at the time of grant) in excess of $100,000, this
Option shall be treated as a Non-Qualified Stock Option to the extent of such
excess. The preceding sentence shall be interpreted consistently with the
provisions of Section 422(d) of the Code.

 

 

 

[The next page is the signature page]

 

 
-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Incentive Stock Option
Agreement to be effective as of the day and year first above written.

 

 

 

SURGI-VISION, INC.

                 

By:

     

Name:

     

Title:

                                     

[Insert Name of Optionee]

 

 

 

-6-